Exhibit Exhibit 10.1 Bank of America August 30, 2010 John Parry Air T, Inc. CSA Air, Inc. Mountain Air Cargo, Inc. MAC Aviation Services LLC Global Ground Support, LLC Global Aviation Services, LLC 3524 Airport Road Maiden, NC28650-9056 Re: 01-0000892017-215 Dear Mr. Parry, Bank of America, N.A. (the “Bank”) is pleased to renew the availability period for your $7,000,000.00 revolving line of credit documented by the Loan Agreement dated September 18, 2007 (including any previous amendments, the “Agreement”). Effective as of the current Expiration Date of August 31, 2011 the availability period shall be extended and shall expire on the new Expiration Date of August 31, 2012.All other terms and conditions of the Agreement shall remain in full force and effect. I also want to take this opportunity to thank you for your business.I believe we can continue to provide your companywith the same high level of customer service and expertise. If you have any questions, please contact your Client Manager, Alan Stephens at (704) 386-1125 Bank of America, N.A. By: /s/ Olga Rusimovic Olga Rusimovic Document Administrator
